Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 1 of 92




           EXHIBIT14
             3DUW5
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 2 of 92




                             Page 251
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 3 of 92




                             Page 252
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 4 of 92




                             Page 253
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 5 of 92




                             Page 254
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 6 of 92




                             Page 255
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 7 of 92




                             Page 256
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 8 of 92




                             Page 257
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 9 of 92




                             Page 258
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 10 of 92




                              Page 259
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 11 of 92




                              Page 260
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 12 of 92




                              Page 261
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 13 of 92




                              Page 262
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 14 of 92




                              Page 263
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 15 of 92




                              Page 264
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 16 of 92




                              Page 265
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 17 of 92




                              Page 266
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 18 of 92




                              Page 267
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 19 of 92




                              Page 268
                        Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 20 of 92




                                                                                                                                              https://www.mashreq.com/balance
                                                                                                                                              https://www.mashreq.com/balance




Dear CLARK GATEWAY INVESTMENT GROUP LP NR OFFSHORE,

You have initiated a Funds Transfer to KUWAIT PORT AUTHORITY from your account 019100065133 number on 16/11/2016 05:11:33.

Please find the details of the transaction below:

Sender                                                                       BOMLAEADAXXX

Receiver                                                                     MSHQUS33XXXX
                                                                             /KW85COMB0000010302690100414013
                                                                             KUWAIT PORT AUTHORITY
                                                                             0101102140
20                                                                           Sender Reference
                                                                             033EDFR163210064
23B                                                                          Bank Operation Code
                                                                             CRED
32A                                                                          ValueDate/Currency/Interbank Settled Amount
                                                                             Date : 16-Nov-2016
                                                                             Currency : USD
                                                                             Amount : 11,222,152.64
50K                                                                          Ordering Customer Name and Address
                                                                             /AE950330000019100065133
                                                                             CLARK GATEWAY INVESTMENT GROUP LP N
                                                                             MUBARAK AL KABEER BLDG, FLOOR NO 10
                                                                             SHARQ AREA, OPP BANKING COMPLEX, PO
52A                                                                          Ordering Institution
                                                                             BOMLAEADXXX
57A                                                                          Account With Institution
                                                                             COMBKWKW
59                                                                           Beneficiary Customer
                                                                             /KW85COMB0000010302690100414013
                                                                             KUWAIT PORT AUTHORITY
                                                                             0101102140
70                                                                           Remittance Information
                                                                             PARTIAL REPAYMENT OF CAPITAL
71A                                                                          Details of charges
                                                                             SHA


Your transaction is currently under processing. You can check your Transaction Queue on MashreqOnline to check the status of your money transfer.

Regards,
Customer Services
Mashreqbank, UAE
Phone +9714 424 444




                                                                                    Page 269
   Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 21 of 92




              PORT LINK GP LIMITED
            W alkers C orporate Llmitetl. C aym an C orporate C entre,
 27 Hospital Road, George Town, G ra n d C aym an KYl-9008. C aym an Isla n d s




                                                   Date: February 02, 2019



Noor Bank
Noor Trade Branch - DMCC
Dubai
\‫ﺀل‬،£


Dear sir.

Kindly arrange to transfer the amount of USD 125,000,000/. (US Dollar One Hundred
Twenty Five Million Only) to the following account details;-

Beneficiary Name          Kuwait Port Autfiority
Beneficial Address        P.O. Box 3874, Safat 13039. Kuwait
Bank Name                 Commercial Bank of Kuwait
Bank Address              Kuwait City, Kuwait
Account Number            0101102140
IBAN No.                  KW85 COMB 0000 0103 0269 0100 4140 13
Swift Code                COMBKWKW
Reference                 2nd Distribution - Balance Capital & Accumulated Profit
                          to date

Kindly debit our USD account No. 02410890280039 with you.

Thanking you & B est Regards,

Pert Link GP Limited




Authorized Signatory




                                       Page 270
        Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 22 of 92




                                                                                            NOOR
                                                                                            BANK
P O R T U N K G P LTD
PO B .X N O 903


KUWAIT
NO 10T H BLDG MUBARAK AL KABEER
KWT


Dear Customer,
Transac‫؛؛‬۰n Date^ 05-Feb-2019
Transactl.n Ref:      OOOOGCU190360097


We tiereby confirm that your payment has been processed, deta!!5 of which are as follows:


Remitter Details
Debit Account Title           PORT LINK G P LTD
Debit Account Number          02410890280039
IBAN                          AE430820002410890280039


Benefician, Details
B eneficial Name              KUWAIT PORT AUTHORITY
B eneficial Account Number    KW85COMB0000010302690100414013
Beneficiary Bank              Commercial Bank of Kuwait
Beneficiary Country           Kuwait


Payment Details
Debit Amount                  USD 125,000,000.00
Credit Amount                 USD 125.000,000.00
Exchange Rate                 1.0000
Value Date                    05-Feb-2019
Charge Code                   SHA
Purpose of Payment
Details of Payment            2ND DISTRIBUTION BALANCE CAPITAL AND ACCUMULATED PROFIT TO
                              DATE




         THIS IS A SYSTEM GENERATED COMMUNICATION AND DOES NOT REQUIRE ANY SIGNATURES




                                                       Page 271
      Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 23 of 92




                                                                                                       NCOR
                                                                                                       BANK
Transacfion Date^ 05-Feb-2O19
Beneficiary Name KUWAIT PORT A U T H O R !^
Credit Amount      USD 125,000,000.00


The corresponding swiftZUAE FTS transfer message text is provided below for reference:


(1 :F01NISLAEADAXXX1111111111)
(2:I103C1TIUS33XXXXN)
^ 1 0 8 ) ‫؛‬:OOOMSOG1903601U6)(121:a14fb1f9-Oc9f-4304-98f7-9c22a493e4df}}

:20:OOOOGCU190360097
;23B:CRED
 23B:CRED
 32A:190205USD125000000>
 336:USD125000000,
 50F:/AE430520002410890280039
1/PORT LINK GP LTD
2/PO BOX NO 903.KUWAIT.AREA SAARQ.N
3/KW/KUWA!T
S 7 K .c o m
:59:/KW85COMB0000010302690100414013
KUWAIT PORT AUTHORITY
:70:2ND DISTRIBUTION BAtANCE CAPITAL
AND ACCUMULATED PROFIT TO DATE
:71A:5HA
•,T7CJOROE۰RRE.CIK۱El i P i




NOTE
This transfer advice is not a confirmation ttiat funds have readied the intended beneficiary. The transfer may be
subject to regulatory clearances and other restrictions or charges imposed by the intermediaryZreceiving bahk.




    THIS IS A SYSTEM GENERATED COMMUNICATION AND DOES NOT REQUIRE ANY SIGNATURES




                                                       Page 272
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 24 of 92




                              the P.RT FUND

                                                                            February 07, ٥01 ٥




H i. .c e U e n c y KbaUd Naaer Al۰R۰ da۰
MtaJater o f Commerce aud ladoatry and Minlater o f s ta te For Sendee Affairs
H la istiy .    ‫؛‬       ^              Commerce and Induat
Chairman o f Kuwait Porta Anthorl‫ ؟‬. KPAJ



Your Excelletiey,

The Port Fund Is pleased to announce th a t UAE and Kuwait authorities have finally approved
to release the $496 Million telonging to The Port Fund that has te e n frozen a t Noor Bank in
Dubai, al!o۱۰dng the ^ n d to i m e l t e l y distribute to its investors the sale proceeds of Sabah
Al-Ahmad Global Gateway Ingistics City (GGDC) exit in Novemter 2017. after a - -
battie with extiaordinaiy circum stances and governments’ actions teyond * e ^ n d . s control.

We are hapRT tiiat t e th Kuwait and Dubai have finally reco^ized the lawfill natiirc of o u r
successftil management of The Port ^ n d considering th at it nearly doubled our investors'
original capital tefore the money was frozen, ranking it in the top quartile of private equiQ,
funds s t a r t s tefore the global recession.

Please t e infom ed th at KPA’s share of GGDC sale proceeds was wired to Kuwait Port
Authority bank account on Febniaiy 05, 2019 with an am ount of USD 125,000,TO0 (SWIFT
attached), and we would like to remind you that during O ctoter 2016, you received an am ount
of USD 11,222,153 representing the sale proceeds of 2GO Group exit, with this, the total
am ount of distributions which you have received from The Port Fund's erit is USD
136,222,153.

Consequently, The Port ^ n d ’s adm inistiators and auditors started preparing the latest
Financial Statem ents of the ^ n d , and we target to send it to you within the next 60 days.


We thank you for your patience and tru st in The Port F und’s management team.




                                                 Page 273
          Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 25 of 92

                                                                                                                                                               1:‫ﻟﻼ‬0    ‫ع‬
                                                                                                                                                     C l y d e &C o
                                                                                                                                                                                              c!yde & Co ‫ ا ا‬p
                                                                                                                                                                                                   Ro!ex Tower
                                                                                                                                                                                                       15th F!oor

Port ‫ ا ا‬nkGP, Ltd.                                                                                                                                                                     She!kh Zayed Road
                                                                                                                                                                                                              Duba!
c/o Wa!kers Corporate L!m!ted
                                                                                                                                                                                     ۷ n!ted Arab Em!rates
27 Hosp!ta! Road
                                                                                                                                                                                                  PO Box 7001
George Town
                                                                                                                                                                        Te!ephone: t 971 4 384 4000
Grand Cayman KYI-9008
                                                                                                                                                                          Facs!m!!e:+971 4 384 4004
Cayman Islands
                                                                                                                                                                                          www.c!ydeco.com
Email: corDorate@walkersalobal.com
Fax: +1 345 949 7886

The Port Fund L.P.
c/o Walkers Corporate limited
27 Hospital Road
George Town
Grand Cayman KYI-9008
Cayman Islands
Email: corDorate@walkersalobal.com
Fax: +1 345 949 7886



Our Ref                                                                                    Your Ref                                                    Date

KXH/10119802/25989797.1                                                                                                                                7 duly 2018

Dear Sirs

Investment Management Agreement dated 28 dune 2007
We are instructed by Emerging Markets PE Management limited, formerly KGL Investment
Cayman ltd. (our Client, or EMPEML). We write further to our Client's letter of demand dated 16
dune 2018, to which our Client has received no substantive response.
EMPEML as Investment Manager
As you are aware. Port Link GP Ltd (PLGP) is the general partner of the Port Fund L.P. (the
Partnership). On 21 March 2007, the Partnership entered into the Limited Partnership Agreement
with PLGP (as amended and restated on 14 duly 2008) (the LPA), under which it was agreed that
PLGP would act as the general partner of the Partnership, organized for the purpose of investing
funds in securities, other instruments and assets.
On 28 dune 2007, EMPEML entered into an Investment Management Agreement (the IMA) with
PLGP (as the general partner of the Partnership) to carry out investment management of the
Partnership.
EMPEML has complied with all, or substantially all, of its obligations under the IMA.
Breaches of the IMA: Failure to pay Carry
Upon exiting fund investments the LPA and the IMA reguire PLGP, amongst other things, to
distribute 80% of the proceeds of the exited fund investments to the Partnership (according to an

Clyde & Co LLP is a limited liability partnership registered in England and Wales under number 0C326539. A list of members is available for inspection at its registered office The St
Botolph Building, 138 Houndsditch, London EC3A 7AR. Clyde & Co LLP uses the word "partner" to refer to a member of the LLP, or an employee or consultant with equivalent
standing and qualifications. Authorised and regulated by the Solicitors Regulation Authority. The Dubai branch is licensed by the Department of Economic Development with licence
number 120128.
،‫ وﺗﻮﺟﺪ ﻗﺎﺗﻤﺔ ﺑﺎﻷﻋﻀﺎﺀ ﻣﺘﺎﺣﺔ ﻟﻠﻤﻌﺎﯾﻨﺔ ﻟﺪى ﻣﻜﺒﮭﺎ اﻟﻤﺴﺠﻞ اﻟﻜﺎﻧﻦ ﻓﻲ ﻣﺒﻨﻰ ﺳﺎﻧﺖ ﺑﻮﺗﻮﻟﻒ‬.‫ وﻣﻨﻈﻤﺔ وﻣﻐﻮﺿﺔ ﻣﻦ ﻗﺒﻞ ھﯿﻨﺔ ﺷﺆون اﻟﻤﺤﺎﻣﯿﻦ‬،0C326539 ‫ ﻣﺴﺠﻠﺔ ﻓﻲ اﻧﺠﻠﺘﺮا ووﯾﻠﺰ ﺗﺤﺖ رﻗﻢ‬،‫ﻛﻼﯾﺪ أﻧﺪ ﻛﻮ ال ال ﺑﻲ ھﻲ ﺷﺮﻛﺔ ﺗﻀﺎﻣﻦ ﻧﺎت ﻣﺴﺌﻮﻟﯿﺔ ﻣﺤﺪودة‬
‫ ﺗﺸﺘﺨﺪم ﻛﻼﯾﺪ أﻧﺪ ﻛﻮ ال ال ﺑﻲ ﻛﻤﺔ "ﺷﺮﯾﻚ" ﻟﻺﺷﺎرة اﻟﻰ أي ﻣﻦ أﻋﻀﺎﺀ اﻟﺸﺮﻛﺔ أو ﻣﻮﻇﻒ أو اﺳﺘﺸﺎري ﺑﻨﻔﺲ اﻟﺪرﺟﺔ واﻟﻤﺆھﺎﺷﺖ وﻓﺮع دﺑﻲ ﻣﺮﺧﺺ ﻣﻦ ﻗﺒﻞ داﺋﺮة اﻟﺘﻨﻤﯿﺔ اﻻﻗﺘﺼﺎدﯾﺔ ﺑﻤﻮﺟﺐ اﻟﺮﺧﺼﺔ رﻗﻢ‬EC3A7AR ‫ ﻟﻨﺪن‬،‫ اھﺎوﻧﺪﺳﺪﺑﺶ‬38
                                                                                                                                                                                                             .120128




                                                                                                   Page 274
      Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 26 of 92

                                                                              ‫ع‬          1:‫ﻟﻼ‬0

                                                                      C l y d e &C o
agreed 'waterfall' of distributions) and the remaining 20% to EMPEMt in its capacity as investment
manager of the Partnership.
Section 5.2(d)(iv)of the IMA specifies that:
"Distributions may be made to the Dimited Partner in the General Partners sole discretion. The
General Partner will make distributions from the Fund Investments to the Investment Manager and
lim ited Partners within 60 calendar days from receipt of the proceeds from each Edited Fund
Investment, in the following amounts and in order of priority.


(iv) 80% to the lim ited Partners in proportion to their respective Capital Contributions employed in
that Fund Investment and 20% 0‫ ؛‬the Investment Manager (the “Carry”).”
Furthermore, and correspondingly, section 4.3(b)(iv) of the IPA specifies that:
“Distributions from edited Fund Investments shall be distributed to the Partners in accordance with
the following provisions:. . . 80% to the lim ited Partners in proportion to their respective Capital
Contributions employed in that Fund Investment and 20% to the Investment Manager ‫ ا‬the
“Carry’).”
The Partnership exited all Fund Investments in late 2017.
On 14 November 2017, as a result of the Partnership exiting the Fund Investments, EMPEMl
understands that BDO Unibank wired the proceeds, being USD 496,429,777, to PlGP's account
held with Noor Bank in Dubai, United Arab Emirates, of which USD 45,462,000 was to be used to
pay to EMPEMt the Carry in accordance with the IMA and IPA, as set out above.
The debt owed to EMPEMl in respect of the Carry is not disputed. EMPEMl was informed by the
Partnership that payment of the Carry would be wired to EMPEMl's Cayman Islands bank
account; however, no such payment has been received to date by EMPEMl.
Cn 16 Uune 2018, EMPEMl sent a notice to PIGP demanding payment of the Carry of USD
45,462,000, as per section 4.3(b)(iv) of the IPA, and correspondingly due to EMPEMl pursuant to
section 5.2(d)(iv) of the IMA.
From 14 November 2017 until date, being 5 Uuly 2018, in breach of its obligations under the IMA,
PIGP and/or the Partnership has failed to pay EMPEMl the Carry. Significantly more than sixty
(60) calendar days have now passed since the Fund Investments were exited, and accordingly the
Carry is due and outstanding to EMPEMl. The Partnership is in breach of contract by failing to pay
EMPEMt pursuant to section 5.2(d) of the IMA.
Compound interest is accruing on the Carry on account of its non-payment from 1 Uanuary 2018 at
a rate of 8% per annum. At the date of this letter total accrued interest stands at USD 1,698,897.
Interest in the unpaid Carry continues to accrue until the debt is paid in full.
Breaches of the IMA: Failure to pay Management Fee
Further, section 5.1 of the IMA specifies that
"In consideration of the provision of discretional investment management services in accordance
with this p i \ \ , the Investment Manager shall be entitled to receive, and the Fund shall pay the
following management fees in USD to the Investment Manager (the "Management Fee")...




1 0 1 1 9 8 0 2 25989797.1




                                                 Page 275
      Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 27 of 92

                                                                                ‫ع‬          1:‫ﻟﻼ‬0

                                                                       C l y d e &C o
(b) from 1 January following the fifth anniversa^ of the initial Closing Date, until the termination of
the Fund for any subseguent period, an annual management fee eguai to I.5./0 of the Fund's
aggregate Capital Commitments.
The Management Fee shall be payable guarteriy in advance, commencing on the Initial Closing
Date and thereafter on the first day of each calendar guarter. The Management F ee shall at ail
times be borne by the Dimited Partners pro rata to their Capital Commitments, and appropriate
adjustments shall be made to their Capital Accounts.”
The Partnership and PIGP have not paid the Management Fee to EMPEMl since 1 January 2015.
The Management Fee is calculated in accordance with the calculations at Appendix A to this letter.
The Management Fee of USD 8,106,386 is due and outstanding to EMPEMl.
Compound interest is accruing on the Management Fee at a rate of 8% per annum on account of
its non-payment and now stands at USD 1,516,771. Interest continues to accrue on the unpaid
Management Fee until it is paid in full.
Termination of the IMA for material breach
Pursuant to section 12.2(a) of the IMA
"The investment Manager may terminate th is\M I\\...
(c) at any time by notice in writing to the Fund if the Fund shall commit any material breach of its
obligations under th isV IA Y "
The Fund has committed material and fundamental breaches of its obligations under the IMA by:
(1) failing to pay the Carry of USD 45,462,000 for 60 calendar days since the Fund Investments
were exited in breach of section 5.2(d)(iv); and (2) failing to pay the Management Fee of USD
8,106,386 since 1 January 2015 in breach of section 5.1.
Accordingly, this letter constitutes notice to PIGP and the Partnership under section 12.2(a) of the
IMA that the IMA is terminated with immediate effect.
In accordance with section 12.5 of the IMA, upon termination of the agreement the Investment
Manager shall be entitled to receive immediately all fees and other expenses and monies accrued
but not yet paid up to the date of such termination.
In addition, for the avoidance of doubt, we remind you that pursuant to section 12.7 of the IMA, the
"liability and indemnity provisions (in the IMAJ shall survive the termination of this Agreement" and
nothing in this letter shall be construed as a waiver of EM P EM t's right to claim indemnities under
the terms of the Agreement.
Notice of Demand
Therefore, we demand the following:
     1. Payment of the Carry in the sum of USD 45,462,000, plus accrued interest in the sum of
        USD 1,698,897; and
     2. Payment of the Management Fee in the sum of USD 8,106,386, plus accrued interest in the
        sum of USD 1,516,771.
In total, the sum of USD 56,784,054 is due and outstanding to EMPEMl (the Outstanding Debt).

We hereby demand on behalf of our Client that PIGP make payment of the Outstanding Debt
forthwith.

1 0 1 1 9 8 0 2 25989797.1




                                               Page 276
      Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 28 of 92

                                                                               ‫ع‬        1:‫ﻟﻼ‬0

                                                                        C l y d e &C o
Payment sh٥ u!d be made d!recty to EMPEMt to the fo!!ow!ng bank account:

Beneficiary:                 We!r&Assoc!ates
Bank:                        The Hongkong & Shangha! Bank!ng Corporat!on t!m!ted
Multi-Currency
Account No:                  062-9-61461 ٦ (Fore!gn Currency Sav!ngs)
Bank Address:                No. 1 Queen’s Road, Centra!, Hong Kong
Swift:                       HSBCHKHHHKH

Please note that, in the event that payment of the Outstanding Debt is not received in cleared
funds within 48 hours of this letter, EMPEMt reserves the right to take all available measures and
recourse to recover the Outstanding Debt and to protect and preserve its rights against PIGP
and/or the Partnership for the Outstanding Debt, including further late payment interest (which
continues to accrue on a daily basis on the Outstanding Debt until full payment is made) and any
legal costs incurred, including court fees and lawyer's fees, as well as the right to claim damages,
whether in contract or otherwise, and the right to claim indemnity from PtGP and/or the
Partnership for any claims as may be asserted against EMPEMt by any third party.

All our Client's rights are reserved.

Yours faithfully




Clyde&Co t t p




1 0 1 1 9 8 0 2 25989797.1




                                                   Page 277
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 29 of 92




                              Page 278
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 30 of 92




                              Page 279
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 31 of 92




                              Page 280
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 32 of 92




                              Page 281
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 33 of 92




                              Page 282
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 34 of 92




                              Page 283
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 35 of 92




                              Page 284
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 36 of 92




                              Page 285
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 37 of 92




                              Page 286
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 38 of 92




                              Page 287
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 39 of 92




                              Page 288
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 40 of 92




                              Page 289
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 41 of 92




                              Page 290
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 42 of 92




                              Page 291
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 43 of 92




                              Page 292
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 44 of 92




                              Page 293
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 45 of 92




                              Page 294
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 46 of 92




                              Page 295
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 47 of 92




                              Page 296
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 48 of 92




                              Page 297
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 49 of 92




                              Page 298
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 50 of 92




                              Page 299
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 51 of 92




                              Page 300
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 52 of 92




                              Page 301
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 53 of 92




                              Page 302
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 54 of 92




                              Page 303
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 55 of 92




                              Page 304
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 56 of 92




                              Page 305
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 57 of 92




                              Page 306
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 58 of 92




                              Page 307
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 59 of 92




                              Page 308
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 60 of 92




                              Page 309
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 61 of 92




                              Page 310
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 62 of 92




                              Page 311
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 63 of 92




                              Page 312
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 64 of 92




                              Page 313
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 65 of 92




                              Page 314
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 66 of 92




                              Page 315
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 67 of 92




                              Page 316
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 68 of 92




                              Page 317
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 69 of 92




                              Page 318
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 70 of 92




                              Page 319
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 71 of 92




                              Page 320
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 72 of 92




                              Page 321
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 73 of 92




                              Page 322
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 74 of 92




                              Page 323
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 75 of 92




                              Page 324
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 76 of 92




                              Page 325
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 77 of 92




                              Page 326
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 78 of 92




                              Page 327
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 79 of 92




                              Page 328
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 80 of 92




                              Page 329
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 81 of 92




                              Page 330
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 82 of 92




                              Page 331
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 83 of 92




                              Page 332
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 84 of 92




                              Page 333
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 85 of 92




                              Page 334
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 86 of 92




                              Page 335
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 87 of 92




                              Page 336
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 88 of 92




                              Page 337
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 89 of 92




                              Page 338
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 90 of 92




                              Page 339
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 91 of 92
Case 1:20-mc-00046-ALC Document 23-19 Filed 06/23/20 Page 92 of 92
